Citation Nr: 9923494	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-18 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than March 3, 1999, 
for a 100 percent disability rating for post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from June 1970 to January 
1972.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  
In a decision of November 1996, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
50 percent disability rating effective from May 6, 1996.  
Subsequently, in a rating decision of April 1999, the RO 
increased the rating for the post-traumatic stress disorder 
from 50 percent to 100 percent, effective from March 3, 1999.



FINDINGS OF FACT

1.  The veteran's informal claim for service connection for 
post-traumatic stress disorder was received on May 6, 1996.

2.  During the period from May 6, 1996, to March 3, 1999, the 
post-traumatic stress disorder was not shown to be productive 
of more than considerable social and industrial impairment, 
nor was there occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

3.  The earliest date upon which it was medically shown that 
the veteran met the criteria for a 100 percent evaluation for 
post-traumatic stress disorder was March 3, 1999.



CONCLUSION OF LAW

The requirements for an effective date earlier than March 3, 
1999, for a 100 percent disability rating for post-traumatic 
stress disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.102, 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign an effective date earlier than March 3, 1999, for a 
100 percent rating for his service-connected post-traumatic 
stress disorder.  He asserts that he has not been able to 
work since 1996.  He argues that the total rating should be 
effective from one year prior to the date when his claim was 
submitted.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an earlier effective date for a 100 percent rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
He has been afforded disability evaluation examinations.  He 
has declined the opportunity to have a personal hearing.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

In evaluating the veteran's claim for an earlier effective 
date for a 100 percent rating, the Board notes that the 
effective date of an increased rating shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  See 38 C.F.R. § 3.400(o) (1998).  The Board notes 
initially, however, that an effective date prior to receipt 
of the original claim for disability compensation for post-
traumatic stress disorder on May 6, 1996, is precluded as a 
matter of law.  See 38 C.F.R. § 3.400(b)(ii) (1998).

In order to determine whether an effective date prior to 
March 3, 1999, is warranted, the Board must determine whether 
the schedular criteria for a 100 percent evaluation were met 
earlier than that date.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity in 
civil occupations.  See 38 U.S.C.A. § 1155 (West 1991).  

The Board notes that, during the pendency of this appeal, the 
regulations pertaining to rating psychiatric disorders were 
revised, effective November 7, 1996.  See 61 Fed. Reg. 52695-
52702 (1996).  Where the law and regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional authority to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Accordingly, the Board will consider the veteran's claim for 
an earlier effective date for a 100 percent rating under both 
the old and the new rating criteria.  

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
a 50 percent disability evaluation encompasses situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is warranted for severe social and industrial 
impairment.  A 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 100 
percent rating is also warranted where the claimant is 
demonstrably unable to obtain or retain employment.  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9200 under redesignated 38 C.F.R. 
§ 4.130 provides that a 50 percent rating is warranted where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In order to evaluate the claim for an earlier effective date, 
the Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  A report 
of contact dated May 6, 1996, shows that the veteran filed an 
informal claim for disability compensation.  In his 
Application for Compensation or Pension which the veteran 
submitted later in May 1996, he stated that the disability 
for which the claim was being made was an upper respiratory 
infection.  He also indicated that he had last worked in 
April 1996.  The veteran subsequently amended his claim to 
include a claim for compensation for post-traumatic stress 
disorder in August 1996.  

A letter dated in July 1996 from the Oakwood Counseling 
Center shows that the veteran was seen for treatment of a 
generalized anxiety disorder with polysubstance dependence 
between 1978 and 1987.  It was noted that the veteran 
believed that this was the result of his coping with stress 
from Vietnam.  He reportedly was unable to work at that time.  
The Board notes that this letter pertains to the veteran's 
psychiatric status many years before he filed his claim for 
disability compensation, and, therefore, is not relevant to 
the issue on appeal.  

A VA social work note dated in July 1996 shows that the 
veteran stated that he felt that he had signs and symptoms of 
PTSD and wanted treatment.  He reported having sleep 
disturbance, nightmares, and longstanding employment problems 
as a result of absenteeism.  He reported suicidal ideation in 
the past, but no history of attempts.  He denied having 
present suicidal ideation and denied legal problems or 
homicidal ideation.  He exhibited poor eye contact and 
nervous behavior.  He was casually and appropriately dressed, 
and was friendly and cooperative.  The assessment was PTSD, 
provisional.   

The report of a special psychological examination conducted 
by the VA in October 1996 shows that the veteran reported 
multiple complaints including having recurrent distressing 
dreams and being reminded of combat when he heard fireworks.  
He also disliked strangers and said that he would not stay 
very long at parties and had a tendency to avoid crowds.  He 
said that he lacked hope in life and did not have many 
friends.  He reported having symptoms of increased arousal 
and disturbed sleep.  He reportedly had irritability and 
anger.  He said that he last worked as a laborer from 1993 to 
1996, but had left after having a conflict with management 
and flunking a drug test where he was positive for cocaine.  
He also mentioned that there were some racial problems.  
Psychological testing was conducted, including the Minnesota 
Multiphasic Personality Inventory-II, the Mississippi Scale 
for post-traumatic stress disorder, the Beck Anxiety Scale, 
and the Beck Depression inventory.  The examiner found that 
the veteran's history, his presentation on interview and 
testing were indicative of post-traumatic stress disorder.  
Other diagnoses included alcohol abuse and rule out substance 
induced mood disorder with depressive features (alcohol).  
The examiner noted that the veteran's extreme level of 
depression and anxiety may be related to PTSD, however, it 
was unclear whether the depression might be substance abuse 
as the veteran said that he was continuing his chemical 
dependency.  The examining psychologist concluded that the 
veteran was competent, but was unemployable in the 
competitive market.  The examiner indicated that the 
environmental stressors included having conflict with 
authority figures, inability to retain jobs, and being an 
adult child of an alcoholic.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 68.  

The veteran was afforded a post-traumatic stress disorder 
examination by the VA later in October 1996.  The report 
shows that the veteran gave a history of not working since 
May 1996.  He reportedly had lived with his girlfriend for 
the past three years.  The veteran reported that he was very 
depressed and had a problem staying asleep.  He said that he 
only slept two hours per night.  He reported that he did not 
like being with people, and that he hated crowds.  He said 
that he got anxious due to noise, and that he was very 
stressed out.  He said that he slept with a gun because he 
felt scared.  He said that he could not concentrate, and had 
lost interest in everything including interest in friends.  
He indicated that he had problems with authority, and had 
problems looking for a job due to his drinking problems.  He 
also reported having flashbacks of traumatic experiences in 
Vietnam.  

On objective examination, the veteran was alert and fairly 
neat in appearance.  He talked coherently and relevantly, but 
smelled of alcohol.  His mood was depressed, but he denied 
suicidal or homicidal ideation.  He stated that he could not 
concentrate, had lost interest in everything, and had no 
self-confidence or motivation to do anything.  He reportedly 
had poor impulse control.  The veteran said that he was 
paranoid and did not like people.  He denied having any 
hallucinations.  He was oriented to time, place and person.  
His general fund of knowledge was good.  He could subtract 
serial sevens from 100.  He knew the past presidents of the 
United States.  Intellectual functioning was average.  His 
memory for recent and remote events was fair.  His judgment 
and insight were impaired.  The veteran was capable of 
managing his benefits payments in his own best interest.  The 
diagnoses were post-traumatic stress disorder, major 
depression, and history of substance abuse disorder (alcohol 
and drugs).  The examiner assigned a GAF score of 55.  He 
noted that the veteran had not been able to find any gainful 
employment at that time and would benefit from treatment in 
the veterans recovery center.  

In response to a request for employment information, the 
veteran's former employer stated in August 1997 that the 
veteran had worked from December 1993 to May 1996 as a 
laborer, and left due to violation of company policy.  

The report of a social and industrial survey conducted by the 
VA in September 1998 shows that the veteran gave a history of 
having last worked in 1996 at which time he was fired due to 
confrontations with others at work and missing work.  The 
veteran's mood was depressed and his affect was appropriate 
to his mood.  He was dressed appropriately and his eye 
contact was fair.  His speech was clear.  His insight and 
judgment were also fair.  He was oriented times three.  He 
had a history of PTSD and substance abuse.  He continued to 
have great difficulty with employment especially maintaining 
employment.  Coping skills were poor.  The veteran's social 
and industrial impairment were described as being 
"considerable at 60%".  

A medical assessment of ability to do work related activities 
dated in January 1999 shows that that veteran was found to 
have ambulatory dysfunction due to degenerative arthritis.  
The report does not contain any mention of post-traumatic 
stress disorder.  

Finally, the report of a mental examination conducted by the 
VA in March 1999 shows that, following examination, the 
examiner assigned a GAF score of 40.  He stated that the 
veteran had classic symptoms of PTSD, and that the veteran 
was unemployable.  

The Board notes that a GAF score of 31-40 indicates that 
there is some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well 
with some meaningful interpersonal relationships.  A score of 
71-80 reflects that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(difficulty concentrating after family argument), and no more 
than slight impairment in social, occupational and/or school 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The Board finds that the veteran's post-traumatic stress 
disorder was not productive of more than considerable social 
and industrial impairment during the period from May 6, 1996, 
to March 3, 1999.  In this regard, the Board notes that the 
GAF scores assigned prior to March 1999 were all consistent 
with moderate (or less) impairment rather than the severe 
impairment which would warrant a rating higher than 50 
percent.  In fact, the disorder was characterized as recently 
as September 1998 as being productive of only considerable 
impairment, consistent with the 50 percent evaluation 
assigned for the veteran's disability.  The evidence also did 
not demonstrate that there was there occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Such findings were not reflected in the VA 
examination reports or the treatment records dated prior to 
March 3, 1999.  Thus, the criteria for a rating higher than 
50 percent were not met during the period from May 6, 1996, 
to March 3, 1999.  

The Board notes that the evidence reflects that the veteran's 
loss of his job in May 1996 was due to violation of a company 
policy against drug use rather than due to symptoms of post-
traumatic stress disorder.  Although the report of a 
psychology examination conducted in October 1996 includes an 
assessment by the examiner that the veteran was unemployable, 
the assessment was based not only on the veteran's service-
connected post-traumatic stress disorder, but also on his 
nonservice-connected substance abuse.  The use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation is 
to be avoided.  See 38 C.F.R. § 4.14 (1998).  Also, even 
assuming that substance abuse was a manifestation of the 
veteran's service connected disability, compensation may not 
be paid for disability resulting from alcohol or substance 
abuse.  See Barela v. West, 11 Vet. App. 280 (1998).  

Moreover, the VA psychologist who conducted the psychology 
examination in October 1996 assigned a GAF score of 68, 
indicating only mild impairment.  It was not until the 
examination on March 3, 1999, that an examiner found that the 
veteran was unemployable as a result of his post-traumatic 
stress disorder.  Therefore, the Board finds that the 
earliest date upon which it was medically shown that the 
veteran met the criteria for a 100 percent evaluation for 
post-traumatic stress disorder was March 3, 1999.  
Accordingly, the Board concludes that the criteria for an 
effective date earlier than March 3, 1999, for a 100 percent 
disability rating for post-traumatic stress disorder are not 
met.

In reaching the above disposition, the Board has considered 
the applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against assignment of an earlier effective date, 
that doctrine is not for application in the instant case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).


ORDER

An effective date earlier than March 3, 1999, for a 100 
percent disability rating for post-traumatic stress disorder 
is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

